Exhibit 23. 1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO: Applied DNA Sciences, Inc. We hereby consent to the inclusion in the Form S-1 Registration Statement,our report which includes an explanatory paragraph regarding the substantial doubt about the Company's ability to continue as a going concern, dated January 14, 2008, relating to the consolidated financial statements ofApplied DNA Sciences, Inc. and to all references to our Firm under the caption “Experts”appearing in theRegistration Statement and related Prospectus. /s/RBSM LLP McLean, Virginia April
